Per Curiam : On the petition for rehearing being presented in this case, we were apprehensive that we might have overlooked a portion of the evidence in the record, and for that reason, determined to hear further argument. We have again carefully examined the whole of the evidence, and have reviewed the grounds upon which our previous conclusions were based, and have been constrained to arrive at the same decision. It is, on the re-argument, urged that the conveyance of the lots in controversy was simply as a security for the money advanced by Mrs. McLaurie and her son, and that defendant in error should be permitted to redeem. It is true, she, her son, and husband speak incidentally of the conveyance as having been made to secure her and her son. But when their entire evidence is considered, it is manifest that it was not as a security for the repayment of the money. There is nothing to show that Thomas A. McLaurie borrowed the money of his wife and son, or that the relation of debtor and creditor was intended to be created. Again, the fact that Mrs. McLaurie and Charles proceeded to improve. the lots, at a large expense, is wholly inconsistent with the supposition that they regarded the conveyance as a mortgage, but is entirely consistent with that of ownership. When they speak of the conveyance as having been made as a security, it is apparent that it was meant, it was to secure to them the title; to place it beyond the reach or control of Thomas A. McLaurie; to secure it in the nature of a settlement. If the evidence had shown a quasi relation of debtor and creditor, it would, no doubt, have been otherwise. But there being no such relation shown, the language must be understood in reference to the subject matter to which it relates, and being thus applied, it fails to prove the transaction a mortgage, or as establishing the right of defendant in error to redeem. The decree of the court below is reversed and the cause remanded. Decree reversed.